Only one question is presented and argued in this case by counsel for the respective parties, and that question is thus stated in the brief of defendant:
"Whether or not the district court of Payne county, Oklahoma, had jurisdiction of the subject-matter of the action.
A determination of this question involves a construction and interpretation of certain provisions of chapter 246, Sess. Laws 1915, known as the Workmen's Compensation Law, which, with the amendments thereto, is embraced in chapter 56, Comp. Stats. 1921.
Both plaintiff and defendant rely upon the case of St. Louis San Francisco Ry. Co. v. Bagwell, 33 Okla. 189, 124 P. 320, and the line of authorities consonant therewith, but for very different reasons. Plaintiff insists that upon the principle there announced the sufficiency of his petition to state a cause of action is established. Defendant insists that by reason of the principle there announced the relation of master and servant in the instant case is established, by reason whereof plaintiff is brought within the operation of the Workmen's Compensation Law as an employe of defendant, and that therefore the district court is without jurisdiction of the subject-matter of this action.
In the Bagwell Case, the question determined was whether such a legal relation existed between plaintiff and defendant as would make the injury received by the plaintiff an actionable wrong. In the case at bar the question to be determined is whether such a legal relation existed between plaintiff and defendant as will make the injury received by the plaintiff a proper subject for compensation under the language of the statute.
"The fundamental difference between the conception of liability and compensation is found in the presence in the one, and the absence from the other, of the element of actionable wrong." Lewis, etc., County v. Ind. Ace. Board (Mont.) 155 P. 268.
It must be fully realized that the ideas comprehended in the workmen's compensation legislation are of comparatively recent formulation in this country, and that little uniformity exists. Therefore, their expression in legislation and the construction placed upon such legislation by the courts are *Page 41 
so diverse that little applicable authority is found in other jurisdictions by which to measure our own.
A decision of this court relied upon by plaintiff and sought to be distinguished by defendant, is that of Hogan v. State Industrial Commission, 86 Okla. 161, 207 P. 303. The facts in that case were:
"That on December 16, 1919, the respondent, T.R. Hogan, was operating a cotton gin at Wilburton, Okla., under the name of Wilburton Gin Company, and on that day had in his employ a superintendent and a ginner, the latter being named Green. On that day the claimant, James Otto Cherry, hauled a load of cotton to the gin, arriving about 10 o'clock a. m., and, finding a number of wagons to be unloaded ahead of him, he waited there until about 1:30 p. m., and was at that time standing in the doorway at the gin room, which contained four gin stands in a row, running east and west. The west gin stand became clogged, and Green, the ginner went to it, raised the breast, and asked Cherry, who was standing near by to help him hold it. Thereafter the east gin became clogged and Green went to that gin stand. The additional weight of the breast being thrown on Cherry caused his hand and arm to be pulled down into the saws, which so tore his hand and forearm that it was necessary to amputate his arm. Cherry had never worked around a cotton gin, and had never engaged in any other occupation than farming. Green had no authority from the respondent to employ additional help about the gin, and Cherry did not understand that Green, or any one else, intended to pay him for rendering the assistance requested by Green, and Cherry did not expect pay for such assistance."
Upon that state of facts this court held that Cherry was not entitled to compensation under the Workmen's Compensation Law.
Plaintiff relies upon this case as establishing in this state the line of demarcation between the right of action for damages in this class of cases and the right to proceed for compensation under the Workmen's Compensation Law, in so far as the question of employment may determine that right.
Defendant seeks to distinguish this case from the case at bar and says that:
"In doing this, all that it is necessary for us to do is to ask the court to bear in mind that the reason Cherry was not an employe of Hogan was because the party who employed Cherry was without authority to make the employment; that the determining factor in the case was not whether Green had agreed to pay Cherry compensation or wages, but whether Green had authority to employ Cherry. It having been determined by the court that Green had no authority to employ Cherry, the result necessarily followed that the relation of master and servant did not exist, and the Industrial Commission was without jurisdiction."
It seems apparent that counsel has overlooked, or has failed to be impressed by, the significance of the language used by Justice Johnson in announcing the conclusion of the court:
"It seems to us that it obviously follows from the above provisions of the Workmen's Compensation Law that compensation is payable only where claimant is an employe under the quotedprovisions."
The quoted provisions are section 2, art. 1, ch. 246, Sess. Laws 1915, which declares that "compensation provided for in this act shall be payable for injuries sustained by, employes," etc.; and subdivisions 3, 4, and 8 of section 2, ch. 14, Sess. Laws 1919. These are now subdivisions 3, 4, and 8 of section 7284, Comp. Stats. 1921, which section contains the definitions of the terms used in the Workmen's Compensation Law. Subdivision 4 reads:
" 'Employe', means any person engaged in manual or mechanical work, in the employment of any person, firm or corporation carrying on a business covered by the terms of this act."
Subdivision 8 reads:
" 'Wages' means the money rate at which the service rendered is recompensed under the contract of hiring in force at the time of the accident," etc.
The words "employe" and "wages," as used in these definitions, are correlative terms, and their definitions should be considered together in determining who are embraced in section 2 of the act. Thus considered, it is readily seen that compensation shall be payable for injuries sustained (sec. 2) by "any person engaged in manual or mechanical work" (subd. 4, sec. 7284), "under contract of hiring in force at the time of the accident" (subd. 8, sec. 7284). This is not militated against by the fact that "wages" is also made the basis for computing compensation.
Under the facts in the Hogan Case the contention of counsel for defendant "that the determining factor in the case was not whether Green had agreed to pay Cherry compensation or wages, but whether Green had authority to employ Cherry", is plausible and might be held to correctly state the limits of this court's holding were it not for the fact that Justice Johnson expressly rested the decision upon "the quoted provisions" of the statute. The fact that Green was without authority to employ Cherry was *Page 42 
not the ultimate fact in the case, but was merely evidence going to establish the ultimate fact — a circumstance to show that he was not an "employe" within the language of the statute. Other circumstances in evidence aiding to establish this ultimate fact were that Cherry came to the gin that morning to have a load of cotton ginned; that he had never worked at a gin and knew nothing of gin machinery; that he did not understand that Green or any one else intended to pay him, and that he expected no pay.
Workmen's Compensation Acts are remedial in character, and should receive a liberal construction in order to effectuate their purposes and objects, but they should not be amended by judicial construction upon an attenuated theory of inclusion. Persons entitled to the benefits of the act should be favored by a liberal interpretation of its provisions, but for this very reason they should be held to strict proof of their title as beneficiaries.
Numerous authorities from other jurisdictions have been cited and quoted from by both plaintiff and defendant, and, while they have been read carefully, it is not deemed necessary to review them here. Very pertinent is the language of Lord Dunedin in Plumb v. Cobden, Ann. Cas. 1914 B, 495:
"It is well, I think, in considering the cases which are numerous, to keep steadily in mind that the question to be answered is always the question arising upon the very words ofthe statute."
It is concluded, upon the authority of Hogan v. State Industrial Commission, and the language of our statute, that plaintiff is not within the terms of the Workmen's Compensation Law of this state.
The order and judgment of the district court of Payne county should be reversed, with directions to overrule the demurrer of defendant to the petition of plaintiff, and to proceed with the trial of said cause.
By the Court: It is so ordered.